Honorable Mary Estill Buchanan Colorado Secretary of State 1575 Sherman Street, 2nd Floor Denver, Colorado 80203
Dear Mrs. Buchanan:
I am writing in response to your July 3, 1980 request for an attorney general's opinion on the interpretation of language relating to filing deadlines in the Colorado Election Code.
QUESTIONS PRESENTED AND CONCLUSIONS
You have presented the following questions:
1. When a filing deadline is "prior to 45 days before the primary" and the day prior to the 45th day falls upon a Saturday, Sunday or a holiday, by what day must the pertinent documents be filed?
     Under C.R.S. 1973, 1-14-202(1), the day prior to the 45th day preceding the primary election will always fall upon a Friday. If the Friday prior to the 45th day before the primary election day is a legal holiday, the filing deadline is extended to the next business day following that day.
2. If a filing deadline is "within seven days" of an event, is the last day for filing the seventh day after the event?
     Yes. It is my conclusion that computation of "within seven days" includes seven full days after the event in question.
3. Under the language "within seven days" above, what is the filing deadline when the seventh day falls on a Saturday, Sunday or holiday?
     Under C.R.S. 1973, 1-1-105, if the filing deadline falls on a Saturday, Sunday, or holiday, the filing deadline is the next business day following that day.
ANALYSIS
1. The Colorado courts have not interpreted the language, "prior to 45 days before the primary" in the Colorado Election Code. My conclusion is based upon the mandate that the election laws must be interpreted liberally, and in a manner which allows the greatest access to the ballot.
C.R.S. 1973, 1-1-105 provides:
 1-1-105. Computation of time.  Calendar days shall be used in all computations of time made under the provisions of articles 1 to 17 of this title. In computing time for any act to be done before any election, the first day shall be included, and the last, or election day, shall be excluded. Saturdays, Sundays, and legal holidays shall be included, but, if the time for any act to be done falls on Saturday, Sunday, or a legal holiday, such act shall be done upon the first business day following such Saturday, Sunday, or legal holiday.
Under that statute, "prior to the 45th day before the primary" should be interpreted to require that documents be filed before the 45th day preceding the date of the primary election. For example, the date of the 1980 primary election in Colorado is September 9, 1980. Consistent with the computation of time provisions of C.R.S. 1973, 1-1-105, September 8, 1980 is counted as the first day before the primary, and counting backwards, the 45th day before the primary is July 26, 1980. Therefore, a document that is required to be filed prior to 45 days before the primary must be filed in your office by the close of business on Friday, July 25, 1980.
Because, under C.R.S. 1973, 1-14-202(1) the primary election in Colorado must be held on the second Tuesday in September of an even-numbered year, the day prior to the 45th day preceding that date will always fall on a Friday. In the event that date is a legal holiday, C.R.S. 1973, 1-1-105 provides that the day required for any act shall be extended to the next business day following the holiday.
2. When a filing deadline is designated as "within seven days" of an event, the close of business upon the seventh day following the event is the last day to effect a timely filing. Using an example, under C.R.S. 1973, 1-14-204(3), a candidate must file an acceptance of a party designation "within seven days" of the adjournment of the county assembly. Computing the first day after the assembly adjourns as within one day of the assembly, the candidate's acceptance is timely filed under C.R.S. 1973, 1-1-105
if received by the appropriate filing officer prior to the close of business on the date the assembly adjourns plus seven days.
3. If the adjournment day plus seven days falls on a Saturday, Sunday or legal holiday, C.R.S. 1973, 1-1-105 would extend the filing deadline to the close of business on the next business day.
SUMMARY
Because the Colorado Election Code provides that the primary election date is the second Tuesday in September, the last day for filing a document required to be filed prior to 45 days before that date will always be a Friday. In the event that Friday is a legal holiday, the filing deadline is extended until the close of business on the next business day following that day under C.R.S. 1973, 1-1-105.
A filing required to be made "within seven days" of an event is timely filed if it is filed with the appropriate officer by the close of business on the date of the event plus seven days. In accord with my previous conclusions, if that day is a Saturday, Sunday, or legal holiday, the deadline is extended to the close of business on the next business day following the date of the event plus seven days.
Very truly yours
                              J.D. MacFARLANE Attorney General
SECRETARY OF STATE ELECTIONS
C.R.S. 1973, 1-14-202(1) C.R.S. 1973, 1-1-105
C.R.S. 1973, 1-14-204(3)
SECRETARY OF STATE DEPT. Elections, Div. of
General interpretation of filing deadline language "prior to 45 days before" is on later than the 46th day before. "Within seven days" is by close of business upon the seventh day following the event.